Opinion by
Oliver, P. J.
It appeared from the testimony of two witnesses for the petitioners that entry of the paper was made at the invoice prices, believed to be the correct dutiable values. The first witness stated that at or about the time of entry in this case petitioners placed an order with another company in Sweden for the same grade of paper and at the same price as involved herein. This order was received in evidence and marked exhibit 1. An examination of this exhibit indicated that the order was subsequently canceled due to the war. This witness further testified that shortly after this order was placed the petitioners were notified by the manufacturers in Sweden of an advance in price and that this was the first intimation they had of higher prices. When the collector filed appeals the petitioners stipulated at higher values. The second witness identified exhibit 1 as the order placed with his company, which was the second order referred to above. He stated that he believed the price listed thereon was the correct market value at the time and that the merchandise covered by that order was the same as that in the case at bar. From an examination of the record the court was satisfied that the entry of merchandise at a less value than that found on final appraisement was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petitions were therefore granted.